Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(14) POWER OF ATTORNEY Helen Frame Peters, as a Trustee of the following trusts, each a New York trust (the Portfolio), (does hereby severally constitute and appoint Thomas E. Faust, Jr., Barbara E. Campbell and Maureen A. Gemma, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for me, in my name in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf each of the respective Trusts listed below in respect of shares of beneficial interest and other documents and papers relating thereto: Portfolio Trust Asian Small Companies Portfolio Eaton Vance Growth Trust Boston Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust II Eaton Vance Special Investment Trust Capital Growth Portfolio Eaton Vance Special Investment Trust Cash Management Portfolio Eaton Vance Mutual Funds Trust Dividend Builder Portfolio Eaton Vance Special Investment Trust Dividend Income Portfolio Eaton Vance Mutual Funds Trust Emerging Markets Local Income Portfolio Eaton Vance Mutual Funds Trust Emerging Markets Portfolio Eaton Vance Special Investment Trust Floating Rate Portfolio Eaton Vance Mutual Funds Trust Global Growth Portfolio Eaton Vance Growth Trust Global Macro Portfolio Eaton Vance Mutual Funds Trust Government Obligations Portfolio Eaton Vance Mutual Funds Trust Greater China Growth Portfolio Eaton Vance Growth Trust Greater India Portfolio Eaton Vance Special Investment Trust High Income Opportunities Portfolio Eaton Vance Mutual Funds Trust International Equity Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust International Income Portfolio Eaton Vance Mutual Funds Trust Investment Grade Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Investment Portfolio Eaton Vance Mutual Funds Trust Large-Cap Growth Portfolio Eaton Vance Special Investment Trust Large-Cap Portfolio Eaton Vance Growth Trust Large-Cap Value Portfolio Eaton Vance Special Investment Trust Multi-Cap Growth Portfolio Eaton Vance Growth Trust Senior Debt Portfolio Eaton Vance Mutual Funds Trust Small-Cap Portfolio Eaton Vance Special Investment Trust SMID-Cap Portfolio Eaton Vance Growth Trust Special Equities Portfolio Eaton Vance Special Investment Trust Tax-Managed Growth Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust Tax-Managed International Equity Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Mid-Cap Core Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Multi-Cap Growth Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Small-Cap Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Small-Cap Value Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Value Portfolio Eaton Vance Mutual Funds Trust Worldwide Health Sciences Portfolio Eaton Vance Growth Trust IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/Helen Frame Peters Trustee November 17, 2008 Helen Frame Peters
